Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Corrected Notice of Allowability

The corrected notice of allowability (CNOA) is issued in response to the Information Disclosure Statement (IDS) filed on October 7, 2021.  The CNOA is identical to the notice of allowability issued on September 28, 2021 and further includes the aforementioned IDS. Claims 1, 3, 4, and 6-8 remain allowable. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on October 7, 2021 was filed after the mailing date of the Notice of Allowance on September 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  



Election/Restrictions

This application is in condition for allowance except for the presence of claims 9 and 10 directed to a method of producing the adhesive resin laminate as defined in claim 1, non-elected without traverse.  Accordingly, claims 9 and 10 are been cancelled.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 9 and 10: Cancel




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1, 3, 4, and 6-8 are allowed.  

The closest prior art to intendent claim 1 is Yamashita et al. (WO 2015/033958A1; US 2016/0197318A1 to Yamashita et al. is relied upon as English equivalent), Yamada, Masahi et al. (WO 2016/047289 A1; US 2017/0297302 A1 to Okimura et al. is relied upon as English equivalent), and Shiro Yamamoto et al. (“Shiro”) (JP 2009-224218 A1).  English translation of Shiro is provided with the current OA. 

As to claim 1, Yamashita discloses a battery packaging material comprising at least one sealant layer (0001).  Further, the battery packaging material of Yamashita (Figure 2 and 0021) comprises a base material layer 1, an adhesive layer 2, a metal layer 3, an adhesive layer 5 (first adhesive layer), and a sealant layer 4 (second adhesive layer) in this order (Figure 2 and 0044).   The adhesive layer 5 and the sealant layer 4 of Yamashita constitute an adhesive resin laminate. 

The adhesive layer 5 (first adhesive layer) of Yamashita comprises acid-modified polyolefin (base resin) (0077-0078) and a curing agent (crosslinking agent) (0082).  Moreover, as acid-modified polyolefin, Yamashita discloses that among polyolefins, polyolefins having at least propylene as constituent monomer are preferred (0078).  Furthermore, Yamashita discloses that examples of unsaturated carboxylic acid to be 

Yamashita discloses that the curing agent is not particularly limited as long as it cures an acid-modified polyolefin (0083).  Further, Yamashita discloses that examples of curing agent include polyfunctional isocyanate compounds, carbodiimide compound, epoxy compounds and oxazoline compounds (0083).   Moreover, Yamashita discloses that the sealant layer 4 (second adhesive layer) comprises a layer formed of the resin composition of the first aspect of the invention (0068), wherein the resin composition of the first aspect of the invention that is used in the formation of the sealant layer include polyolefin based resin such as propylene-ethylene block copolymer (0025).    

As to claim 1, the difference between the claimed invention and the prior art of Yamashita is that Yamashita does not disclose said second adhesive layer including a layer composed of random polypropylene, wherein the layer composed of random polypropylene is in contact with a surface of the first adhesive layer.  Moreover, Yamamoto does not explicitly disclose “when an adhesion initiating temperature of said first adhesive layer is set to T1, and an adhesion initiating temperature of said second adhesive layer is set to T2, T2 is higher than T1 by 30°C or more.”   Further, with respect to claim 1, Yamashita is silent as to disclosing 98 to 99.99 parts by mass of maleic acid anhydride modified propylene-1-butene copolymer and the crosslinking agent is a phenol novolak epoxy resin having a bisphenol skeleton.

As to claim 1, Okimura discloses an adhesive composition and a laminate having an adhesive layer using the adhesive composition (adhesive resin laminate) (0001).  The adhesive composition of Okimura comprises a modified polyolefin based resin and an epoxy resin (0013).  Further, the modified polyolefin resin of Okimura is a resin obtained by graft-polymerizing a modifying agent containing an α, β unsaturated carboxylic acid or derivative thereof in a presence of unmodified polyolefin resin (0039).   Furthermore, as modified polyolefin resin, Okimura discloses maleic anhydride modified propylene/1-butene copolymer (0158).  Moreover, Okimura discloses that the content of the modified polyolefin is preferably 60 parts by mass or more and preferably 99 parts by mass or less relative to 100 parts by mass of the solid content of the adhesive composition (0057-0058).  Okimura further discloses that the epoxy resin reacts with the carboxyl group of the above modified polyolefin based resin to realize high adhesion to adherend and heat resistance of cured product of the adhesive (0059).  Further, Okimura discloses various epoxy resins including bisphenol A novolac epoxy resin (0060).   A person having ordinary skill in the art would recognize that bisphenol A novolac epoxy resin as disclosed by Okimura is a phenol novolak epoxy resin having a bisphenol skeleton.  Moreover, Okimura discloses that the content of the epoxy resin should be from 1 to 20 parts by mass relative to 100 parts by mass of the modified polyolefin (0064).
As to claim 1, the difference between the claimed invention and the prior art of Okimura is that Okimura does not disclose said second adhesive layer including a layer composed of random polypropylene, wherein the layer composed of random polypropylene is in contact with a surface of the first adhesive layer.  Moreover, Okimura does not explicitly disclose “when an adhesion initiating temperature of said first adhesive layer is set to T1, and an adhesion initiating temperature of said second adhesive layer is set to T2, T2 is higher than T1 by 30°C or more.”   

As to claim 1, Shiro discloses a sealing film fir sealing an electrode of a secondary battery, a capacitor or the like packaged in a container, and an electrode with a sealing film in which the sealing film is adhered to the electrode (0001). 

As to claim 1, Shiro does not teach or suggest e.g. said second adhesive layer including a layer composed of random polypropylene, wherein the layer composed of random polypropylene is in contact with a surface of the first adhesive layer.  Moreover, Yamamoto does not explicitly disclose “when an adhesion initiating temperature of said first adhesive layer is set to T1, and an adhesion initiating temperature of said second adhesive layer is set to T2, T2 is higher than T1 by 30°C or more.”   




Response to Arguments

Applicant’s amendment submitted on January 27, 2021 in response to the previous OA have been fully considered.  Support for claim 1 amendment can be found in paragraphs 0059, 0061, and 0063 of US Patent Application Publication 20180230343 A1 of the present application.  

In view of applicant’s amendment to claim 1, the 35 USC 112(b) rejection of claims 1, 3-4, and 6-8 is withdrawn. 

In view of applicant’s amendment and the examiner’s reasons for allowance, the 35 USC 103 rejection of claims 1, 3, 4, and 6 as being unpatentable over Yamashita et al. (WO 2015/033958A1; US 2016/0197318A1 to Yamashita et al. is relied upon as English equivalent document in this Office action) in view of Yamada, Masahi et al. (WO 2016/047289 A1; US 2017/0297302 A1 to Okimura et al. is relied upon as English equivalent document in the Office action) is withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
October 22, 2021